Citation Nr: 9912783	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to service connection for pes planus.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to September 
1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1992 rating decision of the 
RO.

In October 1995, the Board remanded this matter for 
additional development of the record.  

The Board notes that the veteran has presented a claim for 
increase for the service-connected plantar fasciitis, as well 
as additional claims for service connection for disability of 
the knees and back secondary to the service-connected foot 
condition.  As these issues have not been developed for 
appeal, they are referred back to the RO for appropriate 
action.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in October 1995.  At 
that time, the RO was directed to schedule a VA orthopedic 
examination in order to determine the extent and likely 
etiology of the veteran's bilateral pes planus.  The claims 
folder was to be made available for review and all indicated 
testing was to be performed.  Based on his/her review of the 
case, the examining physician was requested to offer his/her 
opinion as to the medical probability that the veteran's pes 
planus had its onset during his period of military service 
or, if it was determined that the pes planus existed prior to 
his entry onto active duty, whether it had increased in 
severity beyond the natural progress during his period of 
military service.  

Subsequent to the Remand, the veteran was initially afforded 
a VA examination in December 1995.  The final diagnosis was 
slight pes planus, bilaterally.  The examining physician 
further opined that, based on the history and findings, it 
appeared that the veteran's foot complaints were related to 
his service time.  

A second examination was conducted in February 1997.  At that 
time, the veteran was diagnosed as having bilateral 
symptomatic plantar fasciitis, mild to moderate in nature; 
bilateral metatarsalgia, principally involving the first and 
second metatarsals; and mild bilateral pes planus deformity 
(currently asymptomatic).  The examining physician went on to 
explain that in reviewing the veteran's chart, as well as his 
present and previous complaints of foot problems, it appeared 
that his foot problems were most consistent with periodic 
exacerbations of plantar fasciitis combined with 
metatarsalgia.  He further stated that the plantar fasciitis 
condition should not be construed as being secondary to the 
flat foot condition.

The veteran was afforded a third VA examination in November 
1998.  Diagnoses rendered included:  bilateral plantar 
fasciitis; bilateral pes planus; adducted forefeet; bilateral 
chondromalacia patellae, mild; and Grade I L5-S1 
spondylolisthesis.  The examining physician further opined 
that the veteran's foot problems in service were primarily 
related to plantar fasciitis.  He attributed the pes planus 
and adduction of the forefeet to pre-existing problems of 
congenital origin.  Although he conceded that the 
symptomatology associated with the plantar fasciitis was, to 
a certain extent, indistinguishable from the pes planus, 
examination findings of tenderness under the heels and over 
the metatarsal heads was more in keeping with the diagnosis 
of plantar fasciitis.  According to the examining physician, 
the only connection he observed between the plantar fasciitis 
and the pes planus was that as the foot flattened there was 
greater stretch on the plantar fascia.  He further noted that 
this was a possible explanation for the onset of the symptoms 
of plantar fasciitis in the veteran's feet after being 
subjected to repetitive strain.  

Based on the reports submitted, the examiners failed to 
follow the directives of the October 1995 remand order.  In 
the first instance, the VA examiner failed to indicate the 
medical probability that the veteran's pes planus had its 
onset during his period of military service, he only noted 
that there appeared to be a relationship.  In the second 
instance, the VA examiner failed to offer any opinion as to 
the etiology of the veteran's pes planus.  In the third 
instance, in finding that the veteran's pes planus was a pre-
existing condition, the examining physician did not comment 
as to whether it increased in severity beyond the natural 
progress during his period of military service.  When a 
medical examination report "does not contain sufficient 
detail," the adjudicator is required to "return the report 
as inadequate for evaluation purposes."  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where compliance with 
the remand orders of the Board or the Court has not been 
achieved, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Furthermore, in light of the conflicting evidence presented 
by the three VA examinations, it is unclear whether the 
veteran does, in fact, suffer from pes planus due to disease 
or injury which was incurred in or aggravated by service.  
Hence, the Board finds that a contemporaneous examination to 
determine the nature and likely etiology of the veteran's 
bilateral pes planus, as well as association with the claims 
file of any records of treatment or evaluation for pes 
planus, would materially assist in the adjudication of the 
veteran's claim.

Finally, it appears that there are pages missing from the 
transcript of the hearing conducted in August 1996.  The RO 
should send a copy of the transcript to the veteran and his 
representative for comments or clarifications.  

The record indicates that the veteran is receiving vocational 
rehabilitation from VA.  A Vocational Rehabilitation and 
Education (VRE) folder, however, is not associated with the 
claims folder.  The information contained in the VRE folder 
should be considered in the adjudication of the veteran's 
claim.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for pes planus since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder. 

2.  The RO should send a copy of the 
August 1996 hearing transcript to the 
veteran and his representative for 
comments or clarification.  

3.  The RO should obtain the veteran's 
VRE folder and associate it with the 
claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and likely etiology of his 
bilateral pes planus.  The claims folder 
should be made available to the examiner 
for review.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner is requested to 
offer an opinion as to the medical 
probability that the veteran's pes planus 
had its onset during his period of 
military service or, if it is determined 
that the pes planus existed prior to his 
entry onto active duty, that it increased 
in severity beyond the natural progress 
during that period of military service.  
The examiner should offer detailed 
reasoning for any opinion reached.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


